Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered August 4, 1995, convicting him of *556murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s claim that his trial attorney’s decision not to call as defense witnesses two accomplices who had already pleaded guilty to the crime with which the defendant was also charged constituted ineffective assistance of counsel. The accomplices had identified the defendant as an armed participant in the shootings and had agreed, if called upon, to testify as prosecution witnesses. Based on the totality of the circumstances, it is clear that the attorney provided meaningful representation (see, People v Baldi, 54 NY2d 137; People v Rivera, 71 NY2d 705, 708).
Miller, J. P., Ritter, Pizzuto and Altman, JJ., concur.